Citation Nr: 1816750	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-30 946A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUE
 
Entitlement to service connection for blindness, diagnosed as macular degeneration, to include due to alleged inservice exposure to radar.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
INTRODUCTION
 
The appellant was a member of the National Guard from May 1951 to March 1960.  During the appellant's National Guard service he had several periods of active duty for training to include service in July 1952, July 1953, from March to September 1954, August 1955, June to July 1956, June 1957, July 1958, from June to July 1959; and, February to March 1960.  His duties included service as a radio specialist, communications sergeant, and artillery communications specialist.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The appellant testified at a hearing in December 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant asserts that he suffers from blindness, diagnosed as macular degeneration, due to exposure to radar emitting equipment while training in the Ohio Army National Guard.  The claimant argues that on one occasion around 1953, he walked two feet in front of radar equipment while working on phone lines, and was struck by a radar beam in the right eye.  The appellant states that two days later he noticed difficulty with his vision while shooting on the target range.  He also states that he was exposed to radar without adequate protection two weeks per year, and every other week while serving in the Ohio Army National Guard.

A review of the appellant's service personnel records reveals that he did attend signal school, and that he served with an anti-aircraft artillery battalion.  The personnel records also show various marksmanship scores.  The available service records do not document service with radar equipment, or that the claimant suffered a right eye injury after being struck by a radar beam.  In August 2014 the Adjutant General for the state of Ohio reported that their research did not reveal any specific radiation exposure prevention measures that had been implemented for the acquisition and targeting radar system the appellant worked with inservice.

Post service in 2007 the appellant was diagnosed with nonexudative macular degeneration and advanced geographic atrophy in both eyes, with an area of fibrosis in the right eye.
 
The appellant has submitted several articles discussing the impact of radiation on the human body, some of which arguable offer a correlation between retinal degeneration and optical radiation. The appellant also submitted statements from family members and other witnesses who attest that he did not have problems with his vision or an eye injury prior to his service in the Ohio Army National Guard.
 
Additionally, the appellant asserts that his private ophthalmologist commented that he was the youngest patient the ophthalmologist had ever diagnosed with macular degeneration.  He presumes that this statement supports his claim that exposure to radiation while serving in the Ohio Army National Guard caused his current bilateral blindness, shown as macular degeneration.
 
Based on the aforementioned, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the appellant's claim for service connection.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Schedule the appellant for a VA ophthalmologic examination to assess the nature and etiology of any diagnosed eye disorder to include macular degeneration.  The ophthalmologist is to be provided access to the VBMS file and any relevant records located in Virtual VA.  The ophthalmologist must specify in the report that the VBMS file and any pertinent Virtual VA records have been reviewed.  

The RO is to also provide the ophthalmologist a list of the dates of any verified period of active duty for training, or inactive duty training performed by the appellant, as well as a report detailing what evidence, if any, corroborates the appellant's claim of inservice exposure to radar beams.  Any indicated test or studies should be performed.
 
Following completion of the examination, the ophthalmologist must offer an opinion addressing whether it is at least as likely as not that any eye disorder, to include macular degeneration, had its origin during, or is in some way the result of any injury sustained during active duty for training or inactive duty training.  
 
The ophthalmologist should specifically address:
 
a. Whether the age of the appellant's diagnosis of macular degeneration increased the likelihood that the condition was caused by exposure to radar.
 
b. Several articles submitted by the appellant regarding the effects of radar on the human body.
 
c. The appellant's allegation that he walked in front of radar equipment unprotected and experienced blurry vision two days later.
 
d. Statements from witnesses who attest that the appellant did not have problems with vision or eye injury prior to service.
 
The examiner is advised that the appellant is competent to report having problems with vision during service and continuing to date, and that his lay contentions must be considered.  If there is a medical basis to doubt the history as reported, the examiner should specifically so state.  The appellant is not competent to state that a specific diagnosis, to include macular degeneration, is related to service. 
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the ophthalmologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




